Wiwslow, C. J.
These judgments must be affirmed because (1) the fact that no licenses were granted in the license year 1918-14 prevented the operation of the saving clause in sec. 1565<7, Stats. 1915 (State ex rel. Owen v. Schotten, ante, p. 88, 160 N. W. 1066); (2) the saving clause in sec. 15Q5dd does not apply, because the village board could not and did not fulfil its conditions by granting licenses within thirty days after its passage, the injunction against granting licenses being in operation at the time the act was passed and for more than thirty days thereafter; (3) only one license could be legally granted in 1916 under the provisions of 1565<7, Stats., because the village had less than 500 inhabitants; (4) three licenses being granted in a single motion, *262all must be held illegal, because it is impossible to say that any one of them was granted before tbe others; (5) the remedy by action in equity to enjoin a public nuisance may be invoiced although there has been no criminal conviction of the keeper of the place. State ex rel. Att’y Gen. v. Stoughton Club, 163 Wis. 362, 158 N. W. 93.
By the Gourt.■ — Judgment affirmed in each case.